Rosenberger, J. (dissenting).
I would modify the order by deeming the defendant Public Administrator’s motion pursuant to CPLR 2221 to be a motion for permissive joinder pursuant to CPLR 1002, and by granting the motion joining the Public Administrator as a party plaintiff, and would otherwise affirm.
The plaintiffs owned the premises in which 87 people were *11killed at the Happyland Social Club and instituted this action for a judgment declaring that the insurance company defendants were obligated to defend and indemnify them in connection with lawsuits arising from the fire. The insurance companies had disclaimed coverage and had commenced a declaratory judgment action in Federal court. The defendants Transamerica and Federal Insurance Companies then moved to dismiss the complaint in this action.
The Supreme Court, inter alia, granted the motion to the extent of dismissing the complaint against Robert S. Black, the Public Administrator for Bronx County, on the ground that the absence of tort claimants represented by the Public Administrator, from this lawsuit, would not work to their detriment in future actions even if the insurance companies’ disclaimers were upheld. The court concluded that the claimants would not be bound by any adverse declaration respecting coverage since they could proceed under section 3420 of the Insurance Law directly against the carriers if they obtain a judgment in the tort actions and are unable to collect from the judgment debtors.
While I agree that the tort claimants have no statutory standing to participate in the declaratory judgment action preceding judgment on the underlying tort action, nevertheless, pursuant to CPLR 1002,1 would join the Public Administrator as a permissible party plaintiff. Contrary to the conclusion reached by the Supreme Court in its determination upon reargument, a judgment in the instant action would have collateral estoppel effect on the Public Administrator in some future action. The Public Administrator would be bound by a judgment in this case against coverage (Insurance Law § 3420 [a] [2]; D’Arata v New York Cent. Mut. Fire Ins. Co., 76 NY2d 659; and see, Matter of Nassau Ins. Co. [Bergen—Superintendent of Ins.], 78 NY2d 888; Valle v Blackwell, 173 AD2d 390). While the majority cites Lloyd Capital Corp. v Behrmann (122 AD2d 783), in support of its position that the collateral estoppel effect of a judgment in this case on Black is an insufficient basis upon which to confer standing upon him, I note that the party sought to be joined in that case was an insurance company seeking to challenge the entry of a deficiency judgment entered in a mortgage foreclosure action. The Second Department found that the insurance company was not an "interested person” merely because, as a result of the deficiency judgment, it may be liable, under an insurance *12policy it issued to the defendant, to the plaintiff as mortgagee of the property and as an additional insured.
Carro and Wallach, JJ., concur with Sullivan, J.; Murphy, P. J., and Rosenberger, J., dissent in an opinion by Rosenberger, J.
Order of the Supreme Court, Bronx County, entered September 6, 1991, which granted reargument of a prior order dismissing the complaint as against, among others, Robert S. Black, Public Administrator of Bronx County, and, upon reargument, adhered to the prior determination, is affirmed, without costs or disbursements.